Citation Nr: 1210803	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to March 1982.  He died in May 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2010, the appellant and another witness, J. C., testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In May 2010, February 2011, and April 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  In response to these remands, the appellant was afforded a Board hearing in August 2010.  The appellant was issued a corrective VCAA notice letter in May 2011.  Additionally, the AMC followed the appropriate procedures to attempt to verify the Veteran's claimed exposure to herbicides in Thailand while on active duty.  The AMC's efforts were documented in a May 2011 Formal Finding.  As such, the Board finds that the RO and AMC have substantially complied with all prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran died in May 2006.  According to his death certificate, the immediate cause of death was T-cell lymphoma.  Pulmonary emboli was listed as a significant condition contributing to the Veteran's death.

2.  At the time of his death, service connection was in effect for bronchial scarring and granuloma (rated as 10 percent disabling), left ear hearing loss (rated as 0 percent disabling), and for intermittent tinnitus (rated as 0 percent disabling).

3.  The Veteran had no documented exposure to the herbicide Agent Orange while serving on active duty.

4.  The appellant's assertions are outweighed by medical evidence of record.

5.  The weight of the evidence of record indicates that the Veteran's cause of death was not related to any incident of service, as T-cell lymphoma and pulmonary emboli were not shown to have manifested during service or for many years thereafter and were not otherwise shown to be related to service.

6.  The weight of the evidence of record does not establish that the Veteran's service and/or a service-connected disability caused or contributed materially or substantially to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in a May 2011 letter, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  This letter advised the appellant of how effective dates are assigned, and the type of evidence which impacts those determinations; additionally, this letter provided the appellant with notice of the three Hupp elements.  

Although the appellant was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file.  A VA medical opinion has been obtained.  Private medical records are on file.  The appellant indicated in May 2011 that she had no other information or evidence to give VA to support her claim, and she requested that her claim be decided as soon as possible.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran died in May 2006.  The Veteran's death certificate listed the immediate cause of his death as T-cell lymphoma.  Pulmonary emboli was listed as a significant condition contributing to the Veteran's death..  At the time of his death, the Veteran was service- connected for bronchial scarring and granuloma (rated as 10 percent disabling), left ear hearing loss (rated as 0 percent disabling), and for intermittent tinnitus (rated as 0 percent disabling).

The appellant has advanced two different theories for entitlement for service connection for the cause of the Veteran's death.  She has argued that while the Veteran was on active duty, he was exposed to herbicides, and service connection for T-cell lymphoma is warranted secondary to herbicide exposure.  Alternatively, she has argued that the Veteran's service-connected bronchial scarring and granuloma materially contributed to his death.

Considering the appellant's first theory of entitlement, the Board finds that the weight of the evidence of record does not show that the Veteran was exposed to herbicides while he was on active duty.

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  In this case, the claims file does not contain any evidence which definitively places the Veteran in the Republic of Vietnam during the time period for which exposure to herbicides is legally presumed.  The National Personnel Records Center indicated that there is no evidence in the Veteran's military file to substantiate any service in the Republic of Vietnam.  The appellant's accredited representative has asserted that a service personnel review form dated December 1967 shows that the Veteran visited Vietnam on TDY.  However, a careful examination of the December 1967 personnel review shows that the Veteran was on a TDY to South East Asia, and as such, does not definitively place the Veteran in Vietnam.

The Board notes that herbicides, including Agent Orange, were sprayed in areas of Thailand.  The appellant has submitted an excerpt from the article, "Herbicide Use In Thailand:  The Relationship To The Rules of Engagement and Use in Vietnam and Laos."  This article asserts that herbicides were used to clear the base perimeter at U-Tapo in 1972.  The appellant also submitted excerpts from a May 2010 Compensation and Pension Service Bulletin which reflect that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  The Bulletin directed that if an Air Force Veteran served at U-Tapao as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.

The service personnel records reflect that the Veteran was stationed at U-Tapao Air Force Base in Thailand from January 1972 to January 1973.  However, the Veteran's military occupational specialty (MOS) was aircraft maintenance technician.  This MOS is not one that is associated with base security.  Neither the Veteran's MOS nor his service performance evaluation for the time period in question indicate that the Veteran served at the perimeter of U-Tapo Air Force Base.  Additionally, the Joint Service Records and Research Center has indicated that they cannot document or verify that the Veteran was exposed to herbicides while serving at U-Tapao Airfield, Thailand.  As such, the evidence of record does not show that the Veteran was exposed to herbicides while he was on active duty.

In April 2008, the Veteran submitted a statement from A.W.P. which reflects that Mr. P. served at U-Tapao Airfield from November 1966 to March 1967.  Mr. P. recalled wading through orange-colored puddles which he said were herbicides and JP4.  He said that herbicides were stored in 55 gallon drums of which some were painted orange.  The Board finds that Mr. P.'s statement is not relevant to the appellant's claim as Mr. P. served at U-Tapao from 1966 to 1967, and the service personnel records show that the Veteran served at U-Tapao from 1972 to 1973.  Thus, Mr. P.'s statement is not contemporaneous to the Veteran's time at U-Tapao Air Force Base and does not show that the Veteran was exposed to herbicides while on active duty.

As the weight of the evidence of record does not show that the Veteran was exposed to herbicides while he was on active duty, service connection for T-cell lymphoma cannot be established as secondary to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

Turning to the appellant's alternative theory of entitlement, the Board finds that the weight of the evidence of record does not show that Veteran's service-connected bronchial scarring and granuloma materially contributed to his death.  In this matter, the evidence of record comes from two sources:  the appellant's personal statements, and the December 2010 opinion from a VA examiner.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the appellant's personal statements, as seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  The present case differs from Davidson and Jandreau in that the appellant is asserting an etiology that is not readily apparent to a lay observer.  

The appellant contends that the T-cell lymphoma which caused the Veteran's death was caused by his service in Thailand.  She also contends that the Veteran's service-connected bronchial scarring and granuloma significantly contributed to his death.  Neither of these contentions involves an etiology that is observable to a lay person.  These assertions involve aspects of the pulmonary and lymphatic systems and are not capable of observation through the senses.

Here, there is no indication that the appellant has had any medical training.  She has not claimed to have a degree in medicine.  She has not claimed to have taken and/or completed any courses in nursing.  She has not claimed to have any experience in the medical field.  As such, her statements are considered lay evidence.  She is competent to testify as to symptoms she is able to observe, and she is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, the appellant is offering her opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves T-cell lymphoma and pulmonary emboli.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the appellant's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Contrastingly, the December 2010 VA opinion was offered by a doctor.  The doctor reviewed the medical records that belonged to the Veteran and opined that it was unlikely that the Veteran's service-connected bronchial scarring/granuloma was either the contributory cause of death or the principal cause of death.  The doctor opined that it was very clear that the Veteran died of pulmonary embolism and multiple organ failure, and the service-connected disability was not etiologically related to the immediate or underlying cause of death.  The doctor cited from the Veteran's medical records to support his opinion.  The VA doctor did not employ speculative language and opined directly on the Veteran's situation.  Thus, this opinion is assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, the Board finds that the December 2010 VA opinion outweighs the appellant's statements and concludes that the weight of the evidence of record does not show that Veteran's service-connected bronchial scarring and granuloma materially contributed to his death.

Finally, the Board has considered whether service connection for the cause of the Veteran's death is warranted on a direct basis.

The service treatment records are negative for any signs, symptoms, or diagnoses of T-cell lymphoma or pulmonary emboli.

The record reflects that in approximately March 2006, the Veteran began to suffer an illness, which rapidly progressed, and was characterized by abdominal swelling, the presence of abdominal masses, and the development of profound eosinophilia.  The Veteran was hospitalized from April 28, 2006, to May 17, 2006.  His diagnosis at discharge was T-cell non-Hodgkin's lymphoma, felt to be at least Stage II-AE, status post treatment with ABVD chemotherapy.

On May 18, 2006, the Veteran was again hospitalized with complaints of shortness of breath.  It was noted that, the night before, the Veteran had begun to feel in his chest that he was not moving air very well, and, on admission to the hospital, was found to have evidence of a pulmonary embolism involving multiple segments.

On May 23, 2006, the Veteran suffered respiratory failure, and was placed on a ventilator, developed multi-organ failure, and died.  His discharge diagnosis was death due to progressive multi-organ failure, pulmonary emboli, and T-cell non-Hodgkin's lymphoma.

In August 2006, the appellant remarked that around six months before the Veteran died he tried to resume an exercise routine and was unable to due to shortness of breath and general fatigue.  She described the Veteran's decline in health from January 2006 through the time of his death in May 2006.

In February 2007, L.M. and M.M. commented that they had known the Veteran for many years.  They noticed in March, April, and May of 2006 that the Veteran was short of breath.  They recalled that the Veteran's fatigue level increased during their visits.  They observed the Veteran's difficulty with respiration during conversation.

A February 2007 letter from L.R.W. reflects that in January 2006, the Veteran was unable to breathe deeply.  She recalled the Veteran being tired all of the time.  She said that when she visited the Veteran in the hospital, he struggled to breathe.

B.F. commented in February 2007 that in January 2006, the Veteran was unable to exercise as much as he was able to a few months earlier.  He recalled the Veteran complaining of a shortness of breath.  He said that during the Veteran's last stay in the hospital he was not able to talk for very long.

In February 2007, the Veteran's son, D.W., recalled that while the Veteran was in the hospital, he had trouble breathing.  He recalled the Veteran being discharged from the hospital and lacking the energy to climb three stairs to get to their kitchen.

The evidence of record clearly establishes that the cause of the Veteran's death was T-cell lymphoma, and pulmonary emboli was a significant condition contributing to the Veteran's death.  However, the record simply fails to establish that the T-cell lymphoma or pulmonary emboli were medically related to any incident of service.

No signs of a T-cell lymphoma and/or pulmonary emboli were shown in service or for more than two decades following the Veteran's separation from service in March 1982.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  It, too, is significant that none of the medical records even suggest that there exists a medical nexus between the Veteran's T-cell lymphoma, pulmonary emboli, and the Veteran's military service, and neither the appellant nor her representative has presented or identified any such existing medical opinion.

To the extent that the appellant's lay statements and the February 2007 statements from D.W., B.F., L.R.W., L.M., and M.M. could be construed as providing a possible nexus opinion between the Veteran's T-cell lymphoma, pulmonary emboli, and his active duty service; these assertions involve aspects of the pulmonary and lymphatic systems and are not capable of observation through the senses.  As such, the appellant, D.W., B.F., L.R.W., L.M., and M.M. are not competent to provide such a nexus opinion.  See Woehlaert, supra.

For the aforementioned reasons, the Board finds that service connection for the Veteran's death is not warranted on a direct basis.

In summary, the weight of the evidence suggests that the Veteran's fatal disease process was not present in service, within the first post-service year, or for many years thereafter, and was not otherwise shown to be related to service.  The disease which caused the Veteran's death cannot be presumptively service-connected as the weight of the evidence does not show that the Veteran was exposed to herbicides while on active duty.  Furthermore, the weight of the probative evidence does not establish that a service-connected disability materially contributed to or accelerated death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused either by his service connected disorders or by his service in Thailand.  However, as discussed above, in this particular instance, her statements do not provide competent evidence of a nexus, and her statements are outweighed by the December 2010 VA opinion.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


